


                                                                   Exhibit 10.34



                              GUARANTY & AGREEMENT

Guaranty and Agreement ("Guaranty") between the Guarantor named below and
Svenska Handelsbanken AB (publ) (including any branch, agency or other office
thereof, the "Bank"), dated as of .. May, 2005.

1.   SPECIAL TERMS

     The following terms and provisions shall apply to this Guaranty; the
     meaning of any term in this or other sections of this Guaranty expressed in
     the singular shall apply, mutatis mutandis, to the same term expressed in
     the plural and vice versa.

     BORROWER:

     American Technical Ceramics Europe AB,
     Swedish company registration No. 556572-7756,
     address: Ellipsvagen 5, SE-141 75 Kungens Kurva, Sweden.

     GUARANTOR:

     American Technical Ceramics Corp.
     Address: One Norden Lane,
     Huntington Station,
     N.Y. 11746-2142 USA.

     GUARANTEED OBLIGATIONS: All obligations of the Borrower to the Bank, now
     existing or hereafter arising under the following documents (including any
     modifications thereof or substitutions therefor, the "Loan Documents"):


     DOCUMENTS:

     Instrument of Debt dated September 9, 2005.

     PRINCIPAL AMOUNT GUARANTEED:

     SEK twelve million (12,000,000).


2.   GUARANTY

     2.1 Continuing Guaranty of Payment. In consideration of the Bank agreeing
     to the Loan Documents and/or extending or continuing credit to the Borrower
     in connection therewith, the Guarantor irrevocably, absolutely and
     unconditionally guarantees to the Bank the payment when due of all
     Guaranteed Obligations, provided that the amount thereof so guaranteed
     shall not exceed the Principal Amount Guaranteed, as stated in Section 1,
     together with interest thereon and other charges related thereto. For
     purposes of this Guaranty, the Guaranteed Obligations shall be due on the
     earliest of:

     a.    the due date thereof (by acceleration or otherwise),

     b.    with respect to any obligation due on demand, upon demand therefor
           made by the Bank upon the Borrower or the Guarantor,

     c.    the giving of notice by the Bank to the Borrower or Guarantor of the
           occurrence of any default by the Guarantor hereunder (including,
           without limitation, any material misrepresentation by the Guarantor
           herein or in connection herewith),

    d.    the occurrence of a material adverse change in the financial
          condition, business or operations of the Borrower or the Guarantor,

    e.    the Borrower shall disaffirm or disavow any of its obligations under
          the Loan Documents or the Guarantor shall disaffirm any of its
          obligations hereunder,

    f.    the Borrower or the Guarantor shall admit in writing its inability to
          pay its debts as they become due,

    g.    any indebtedness (direct or contingent) for borrowed money of the
          Borrower shall not be paid as and when the same becomes due and
          payable, including any applicable grace period, or

    h.    the commencement of any bankruptcy, insolvency or similar proceeding
          by or against the Borrower or the Guarantor.

    This is a guaranty of payment rather than of collection; this is also a
    continuing guaranty and all liabilities to which this Guaranty applies, or
    may apply, under the terms hereof shall be presumed to have been created in
    reliance hereon.

    2.2 Nature of Obligations. The obligations of the Guarantor to make payments
    to the Bank hereunder are direct and primary obligations which shall not be
    discharged for any reason until the Bank has been indefeasibly paid in full.
    Without limiting the generality of the foregoing, the obligations of the
    Guarantor hereunder shall remain in force irrespective of:

    a.    any invalidity, illegality or unenforceability of, or any defect in,
          any of the Loan Documents or Guaranteed Obligations,

    b.    the existence or absence of any legal action to enforce the Guaranteed
          Obligations or the Loan Documents or any security therefor, the
          issuance of any judgment therefor or the execution of any such
          judgment, or

    c.    any other circumstance which might otherwise constitute a defense
          available to or discharge of, a guarantor or surety of any type other
          than any affirmative defense which the Borrower may have with respect
          to the Guaranteed Obligations.

    This Guaranty is several and independent of, and may be enforced regardless
    of, any other obligation (direct or contingent) of the Guarantor or any
    other "Person" (such term to include any person or legal or governmental
    entity, association, agency or instrumentality) with respect to the
    Guaranteed Obligations.

     2.3 Payments. All payments by the Guarantor hereunder shall be made to the
Bank without set-off or counterclaim at its office set forth below (or as the
Bank may otherwise direct) in SEK and in immediately available funds.



3.   SPECIAL AGREEMENTS OF GUARANTOR




     3.1 Subordination.  Subject to the next following sentence of this Section
     3.1:

     a.    all claims of the Guarantor against the Borrower shall be subject and
           subordinate to the prior payment to the Bank of all Guaranteed
           Obligations and all obligations of the Guarantor hereunder, and

     b.    the Guarantor shall not be entitled to receive any payment or
           exercise any set-off in respect of any such claim and, to the extent
           any such payment is received (whether directly, by way of dividend in
           bankruptcy, set-off or otherwise), the Guarantor will forthwith
           deliver the same (or the value thereof) to the Bank in precisely the
           form received (except for endorsement or assignment where necessary),
           for application to the Guaranteed Obligations and, until so
           delivered, the same shall be held in trust as the property of the
           Bank.

     Notwithstanding the foregoing, until the occurrence of any default or event
     of default under the Loan Documents or this Guaranty, the Guarantor may
     receive and retain payment in respect of any obligation owed to it by the
     Borrower. If the Guarantor fails to make any necessary endorsement or
     assignment on any instrument of payment to which the Bank is entitled, the
     Bank and any of its officers or employees are hereby irrevocably authorized
     to make the same on behalf of the Guarantor.

     3.2 No Subrogation. The Guarantor hereby waives any right of subrogation
     that it may have with respect to any payment that it may have made to the
     Bank hereunder.

     3.3 No Contribution. The Guarantor agrees that it shall have no legal or
     equitable right or claim (by way of indemnification, contribution or
     otherwise) against any subsidiary or affiliate of the Bank which has issued
     a guaranty to the Bank in respect of the Guaranteed Obligations.

     3.4 Waivers. Except to the extent required by law which cannot be waived,
     the Guarantor waives notice of acceptance of this Guaranty and notice of
     any liability to which it may apply, and waives diligence, presentment,
     demand for payment, protest, notice of dishonor or nonpayment of any such
     liabilities, suit or taking other action or making any demand by the Bank
     against, and any other notice to, any party liable thereon (including the
     Guarantor). The Guarantor agrees that the Bank may at any time and from
     time to time, upon or without any terms or conditions and in whole or in
     part:

    a.    change the manner, place or terms of, and/or change or extend the time
          of payment of, renew or alter, any of the Guaranteed Obligations, any
          security therefor, or any liability incurred directly or indirectly in
          respect thereof, and this Guaranty shall apply to the Guaranteed
          Obligations so changed, extended, renewed or altered,

    b.    fail to record, perfect or protect, or sell, exchange, release,
          surrender, realize upon or otherwise deal with in any manner and in
          any order, any property or Person whatsoever at any time securing or
          guaranteeing the Guaranteed Obligations or any liabilities (including
          any of those hereunder) incurred directly or indirectly in respect
          thereof or hereof, and/or any offset thereagainst,

    c.    exercise or refrain from exercising any rights against the Borrower or
          any other Person (including any guarantor) or otherwise act or refrain
          from acting,

    d.    settle or compromise any of the Guaranteed Obligations, any security
          therefor or any liability (including any of those hereunder) incurred
          directly or indirectly in respect thereof or hereof, and may
          subordinate the payment of all or any part of the Guaranteed
          Obligations to the payment of any other liability (whether due or not)
          of the Borrower to the creditors of the Borrower (including the Bank),

    e.    apply any sums by whomsoever paid or howsoever realized to any
          liability or liabilities of the Borrower to the Bank regardless of
          what liability or liabilities of the Borrower remain unpaid, provided
          that payments by the Guarantor pursuant to this Guaranty shall be
          applied to its obligations hereunder, but in such order as the Bank
          may determine,

    f.    consent to or waive any breach of any act, omission or default under,
          or modify or amend any provision of, the Loan Documents, and/or

    g.    increase the amount of indebtedness of the Borrower to the Bank,
          whether under the Loan Documents or otherwise.

    It is understood and agreed that the Bank may take any such action without
    the consent of, or notice to, the Guarantor, without incurring
    responsibility to the Guarantor, and without impairing or releasing the
    obligations of the Guarantor hereunder.

    3.5 Amounts Reclaimed. If claim is made upon the Bank for repayment or
    recovery of any amount received on account of any of the Guaranteed
    Obligations and the Bank repays all or part of said amount by reason of:

    a.    any judgment, decree or order of any court, administrative body or
          trustee in bankruptcy (or other Person acting on behalf of the
          Borrower or its estate) or,

     b.    any settlement or compromise of any such claim effected by the Bank
           with any such claimant (including the Borrower),

     then, and in any such event, the Guarantor agrees that any such judgment,
     decree, order, settlement or compromise shall be binding upon the
     Guarantor, notwithstanding any cancellation of the Loan Documents or this
     Guaranty, and the Guarantor shall be and remain liable to the Bank
     hereunder for the amount so repaid or recovered to the same extent as if
     such amount had never been received by the Bank; provided, however, that
     the foregoing shall not apply in the event of a repayment or recovery
     resulting from any affirmative defense asserted by the Borrower.

     3.6 Interest; Late Fee. If the Guarantor fails to pay when due any
     obligation hereunder, then, to the extent permitted by law, such obligation
     shall bear interest, payable on demand, from the due date thereof until
     paid at a fluctuating rate per annum equal to the rate which the Bank
     announces from time to time at its principal office as its Base Lending
     Rate; provided that no such additional interest shall be payable in respect
     of any such




                                       2



     obligation on which interest is simultaneously accruing pursuant to the
     Loan Documents.

     3.7 The Borrower. The Guarantor will not cease to own (directly or
     indirectly), free and clear of all liens and encumbrances, the interest in
     the Borrower which it presently owns and will not agree to sell or subject
     to any lien, encumbrance or any other security device such interest at any
     future time, until the Loan Documents are terminated and all Guaranteed
     Obligations and all obligations of the Guarantor hereunder are paid in
     full.

     3.8 Information. The Guarantor will promptly furnish to the Bank its
     audited annual report (including its annual financial statements which
     shall be prepared in accordance with generally accepted accounting
     principles consistently applied) as well as any interim reports as soon as
     they are available; however not later than, in case of the annual reports
     120 days, and in other cases 60 days, after the end of the financial period
     to which they relate, and such information regarding its and the Borrower's
     business, affairs and financial condition as the Bank may from time to time
     reasonably request.


4.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     In order to induce the Bank to agree to the Loan Documents, to extend or
     continue the credit provided thereby and to accept this Guaranty, the
     Guarantor makes the following representations, warranties and agreements
     which shall survive the execution and delivery of this Guaranty:

     4.1 Organizational Status and Power.  The Guarantor:

     a.    is, and will continue to be, duly organized and validly existing
           under the law of the jurisdiction of its organization, as indicated
           in Section 1, and

     b.    has the power to own its assets, to conduct its business as now
           conducted and to enter into and perform the provisions of this
           Guaranty.

    4.2 Legality.  The entering into and performance by the Guarantor of this
    Guaranty:

    a.    have been duly authorized by all necessary corporate and stockholder
          action or other action required by its organizational documents, and

    b.    do not contravene any existing law or any legal order applicable to,
          or license or permit granted to, the Guarantor, or any agreement or
          instrument to which the Guarantor is a party or to which it or any of
          its assets is subject or any provision of the Guarantor's
          organizational documents.

    This Guaranty is the legal, valid and binding obligation of the Guarantor,
    enforceable in accordance with its terms.

    4.3 Governmental Approvals. Neither any action by or with any U.S.
    governmental or public body or authority (including, without limitation, any
    exchange control or monetary authority), or any subdivision thereof, nor any
    other legal formality is required in connection with the entering into,
    performance or enforcement of this Guaranty (collectively, "Governmental
    Approvals"), except such as has been obtained or taken and with respect to
    which a copy or other satisfactory evidence thereof has been furnished to
    the Bank. The Guarantor will maintain all requisite Governmental Approvals
    until the Loan Documents are terminated and the Guaranteed Obligations and
    all of its obligations hereunder are paid in full.

    4.4 Financial Condition. The most recent year-end financial statements of
    the Guarantor furnished to the Bank prior to the date hereof have been
    prepared in accordance with generally accepted accounting principles
    consistently applied and fairly present the financial condition and the
    results of operations of the Guarantor as at the end of and for the
    reporting period covered thereby. There are no material liabilities or any
    material unrealized or anticipated losses from unfavorable commitments which
    are not disclosed in such financial statements. There has been no material
    adverse change in the operations, business or financial condition of the
    Guarantor from that set forth in such financial statements; and there are no
    legal proceedings pending or, to the knowledge of the Guarantor threatened,
    against or affecting the Guarantor with respect to any agreement or
    instrument to which it is a party or to which it or any of its assets are
    subject, which might (individually or in the aggregate) result in such a
    material adverse change.

    4.5 Investment Company Act. The Guarantor is not required to register under
    the Investment Company Act of 1940, as amended (the "Act"), and the entering
    into of this Guaranty and the performance thereof do not violate any
    provision of the Act.

    4.6 Borrower. The Guarantor owns and shall continue to own (directly or
    indirectly) the ownership interest in the Borrower indicated in the first
    paragraph of this Guaranty.

On each anniversary of the date of this Agreement, the Guarantor shall deliver
to the Bank a certificate of an authorized officer of the Guarantor wherein the
Guarantor shall reaffirm to the Bank the continuing truth and validity of the
representations and warranties set forth in the foregoing Section 4.The failure
of the Guarantor to deliver and/or the Bank to demand such delivery of the
foregoing certificate shall in no way affect or invalidate the continuing nature
of the representations and warranties set forth in the foregoing Section 4.


5.   MISCELLANEOUS

     5.1 Payment of Expenses. The Guarantor agrees to pay all out-of-pocket
     costs and expenses of the Bank arising in connection with the preparation
     administration and enforcement of, or preservation of its rights under,
     this Guaranty (including, without limitation, the fees and expenses of
     attorneys for the Bank), and all stamp taxes (including interest and
     penalties, if any) which may be payable in respect of this Guaranty or of
     any modification of this Guaranty.

     5.2 Judgment Currency. If, for the purpose of obtaining judgment in any
     court, it is necessary to convert a sum due hereunder into any other
     currency (the "Other Currency"), the rate of exchange used shall be that
     with which in accordance with normal banking procedures the Bank could
     purchase United States dollars with the Other Currency on the business day
     preceding that on which final judgment is given. The obligation of the
     Guarantor in respect of any sum due from it to the Bank hereunder,
     notwithstanding judgment in such Other Currency, shall be discharged only
     to the extent that on the business day following receipt by the Bank of any
     sum



                                       3



    adjudged to be so due in the Other Currency, the Bank may in accordance
    with normal banking procedures purchase United States dollars with the
    Other Currency; if the United States dollars so purchased shall be less
    than the sum originally due to the Bank in United States dollars, the
    Guarantor agrees, as a separate obligation and notwithstanding any such
    judgment, to indemnify the Bank against such loss.

    5.3 Entire Agreement; Modification. This Guaranty may be modified only by
    an instrument in writing signed by the party against whom enforcement of
    the modification is sought. This Guaranty and the Loan Documents constitute
    the entire understanding and agreement of the parties hereto with respect
    to the subject matter hereof, and shall supersede all previous agreements
    and understandings with respect thereto.

    5.4 THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
    SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
    STATE OF NEW YORK (without regard to principles of conflicts of law).

    5.5 Notices. Communications given to any party in connection with this
    Guaranty shall be in English and in writing and shall be effective when
    delivered at its address set forth herein, as the same may be changed by
    written notice to the other party. Written communications may be in any
    form of writing howsoever transmitted other than facsimile.

    5.6 Waiver. The Bank's rights, powers, privileges and remedies under this
    Guaranty or applicable law are cumulative and not exclusive and shall not
    be waived, precluded or limited by any failure or delay in the exercise
    thereof or by the Bank's exercise, or partial exercise, of any thereof or
    by any course of dealing between the Guarantor and the Bank. No notice to
    or demand on the Guarantor in any case shall entitle the Guarantor to any
    other or further notice or demand in similar or other circumstance or
    constitute a waiver of the right of the Bank to any other or further action
    in any circumstance without notice or demand.


    5.7 Descriptive Headings. The descriptive headings used in this Guaranty
    are for convenience only and shall not be deemed to affect the meaning or
    construction of any provision hereof.

    5.8 Benefit of Guaranty. This Guaranty shall be binding upon the Guarantor
    and its successors and assigns and shall inure to the benefit of, and be
    enforceable by, the Bank and its successors and assigns and, in particular,
    any holder or assignee from time to time of the Loan Documents; provided
    that the Guarantor may not assign any of its rights or obligations hereunder
    without the prior written consent of the Bank.

    5.9 Set-Off. Upon the occurrence of any default or an event of default under
    the Loan Documents or this Guaranty, the Bank is authorized at any time and
    from time to time, without notice to the Guarantor or to any other Person,
    any such notice being hereby expressly waived, to set off and apply any and
    all deposits (general or special) and any other indebtedness at any time
    held or owing by the Bank to or for the credit or the account of the
    Guarantor against and on account of the obligations of the Guarantor under
    this Guaranty, irrespective of whether or not the Bank shall have made any
    demand hereunder or any demand for payment of any Guaranteed Obligation and
    although said obligations, liabilities or claims, or any of them, shall be
    contingent or unmatured, and the Guarantor hereby grants to the Bank a
    security interest in all such deposits and indebtedness.

    5.10 Jurisdiction and Immunity. The Guarantor represents and agrees that it
    is not entitled to, and to the extent it hereafter becomes so entitled
    hereby waives, any immunity, sovereign or otherwise, with respect to itself
    and its property from jurisdiction, service, attachment (both before and
    after judgment) and execution in legal proceedings to enforce or collect
    upon this Guaranty.

    5.11 Survival. The provisions of Sections 3.5 and 5.1 and 5.10 shall survive
    the termination and cancellation of this Guaranty and, after cancellation
    and return to the Guarantor, a photocopy hereof may be submitted as evidence
    of such surviving obligations. Nothing herein shall preclude the Bank from
    establishing such obligations by other means.

    5.12 WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE BANK HEREBY
    KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY
    HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
    OUT OF, UNDER, OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER DOCUMENT OR
    AGREEMENT EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE
    OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
    GUARANTOR, THE BORROWER OR THE BANK. THIS PROVISION IS A MATERIAL INDUCEMENT
    FOR THE BANK'S EXTENDING TO THE BORROWER THE CREDIT FACILITY TO WHICH THIS
    GUARANTY RELATES.

     5.13 Consent to Jurisdiction. The Guarantor hereby agrees that ANY LEGAL
ACTION OR PROCEEDING AGAINST THE GUARANTOR WITH RESPECT TO THIS GUARANTY OR ANY
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE CITY
OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, as the Bank may elect, and, by execution and delivery hereof, the
Guarantor accepts and consents to, for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts and
agrees that such jurisdiction shall be exclusive with respect to any action or
proceeding brought by it against the Bank and any question relating to usury.
Service of process out of any of such courts may be made by mailing copies
thereof by registered or certified mail, postage prepaid, to the Guarantor at
its address for notices as specified herein and will become effective 30 days
after such mailing. The Guarantor agrees that Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York shall apply to this Guaranty
and the Loan Documents and waives any right to any defense of, or to dismiss any
action or proceeding brought before said court on the basis of, forum non
conveniens.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered by its duly authorized officer(s) as of the date first above written.

NAME OF GUARANTOR:

AMERICAN TECHNICAL CERAMICS CORP.
ADDRESS:




                                       4



One Norden Lane
Huntington Station
N.Y. 11746-2142 USA

Signature:      /S/ ANDREW R. PERZ
           --------------------------------


Title:          Vice President - Finance
           --------------------------------


ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:



SVENSKA HANDELSBANKEN AB (publ)
Skarholmen Branch
P.O. Box 225
SE-127 24 Skarholmen, Sweden

Signature:      /S/ KENNETH WADING
           ---------------------------------


Title:          Branch Manager
           ---------------------------------


Signature:      /S/ RITA TARRODI
           ---------------------------------


Title:          Account Manager
           ---------------------------------







                                       5



